August 28, 2009


Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042
Mr. Roger Townsend
Alexander Dubose & Townsend LLP
1844 Harvard Street
Houston, TX 77008-4342

RE:   Case Number:  07-0043
      Court of Appeals Number:  14-05-00010-CV
      Trial Court Number:  2002-25821

Style:      DYNEGY MIDSTREAM SERVICES, LIMITED PARTNERSHIP AND VERSADO GAS
      PROCESSORS, LLC
      v.
      APACHE CORPORATION

Dear Counsel:

      Today the  Supreme  Court  of  Texas  issued  an  opinion  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosure
|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |
|   |Mr. David M. Gunn|
|   |                 |
|   |Mr. David R.     |
|   |Taggart          |